RONALD R. HOLLIGER, Judge.
Diana Mueller files a pro se appeal from a decision of the Labor and Industrial Relations Commission refusing to backdate her claim for unemployment compensation from the filing date of May 9, 2001, to the date of her last employment with Washington University on November 20, 2000. Because her brief fails to comply with substantially all of the requirements of Rule 84.04, it preserves nothing for appellate review and her appeal is dismissed.
A pro se party is still required to comply with the same procedural requirements as a party represented by counsel. Nell v. Fern-Thatcher Co., 952 S.W.2d 749, 754 (Mo.App.1997). Appellant’s brief contains no jurisdictional statement in violation of Rule 84.04(b). The “Statement of Facts” is argumentative in nature and contains not a single reference to the transcript or legal file in violation of Rule 84.04(c) and (i). The brief contains no Points Relied On in violation of Rule 84.04(d). There is no argument developed in the brief. A section entitled “Conclusions of Law” contains only the statement “It is against the law to discriminate against the mentally ill.”
Finally, the brief contains not a single citation to any legal authority and no statement of the standard of legal review. In confirmation of these deficiencies, appellant states that she is not a lawyer and invites the respondent or the court to find the legal authority for her. This is neither the respondent’s nor the court’s obligation. The brief presents nothing for review and the appeal is, therefore, dismissed. Bratcher v. Sequel Corp., 969 S.W.2d 827, 828 (Mo.App.1998).
PATRICIA A. BRECKENRIDGE, Presiding Judge, and VICTOR C. HOWARD, Judge, concur.